EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 






2.	The substitute specification filed on September 22, 2021 has been received and entered.





3.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Klaus Michael Schmid, on September 28, 2021.




5.	The Claims have been amended as follows:

1.	(Currently amended)  A Schizochytrium sp. strain, wherein the Schizochytrium sp. strain is classified and named as Schizochytrium sp.[[_]]HX-RS with a[[_]] preservation number of CCTCC NO: M2017046.




EXAMINER’S COMMENTS

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



REASONS FOR ALLOWANCE
7.	The following is an Examiner's statement of reasons for allowance:





Conclusion

8. 	Claim 1 is allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652